NUMBER 13-11-00635-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

RAYMOND LOUIS SR.,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 252nd District Court
                        of Jefferson County, Texas.


                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Justice Rodriguez
      Appellant Raymond Louis Sr. appeals from his conviction for the offense of

evading arrest or detention by the use of a vehicle, a state jail felony. See TEX. PENAL

CODE ANN. § 38.04(a), (b)(1)(B) (West 2011). Louis pleaded guilty to the offense, but his

adjudication was deferred and he was placed on community supervision for a term of five
years. Less than a year later, on the State's motion, the trial court determined that Louis

had violated the terms of his community supervision and revoked his community

supervision.   The trial court adjudicated Louis guilty of the charged offense and

sentenced him to two years' confinement in the State Jail Division of the Texas

Department of Criminal Justice.

       Concluding that Louis's appeal in this case is without merit and frivolous, counsel

filed an Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We

affirm as modified.

                       I. COMPLIANCE WITH ANDERS V. CALIFORNIA

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Louis's

court-appointed appellate counsel has filed a brief with this Court, stating that he has

"reviewed the Court's file, reviewed the transcripts, . . . and researched the point[s] of

error," and in his professional opinion, "there are no appealable issues for this Court to

consider." See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig.

proceeding) ("In Texas, an Anders brief need not specifically advance 'arguable' points of

error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.") (citing Hawkins v. State, 112
S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Louis's counsel has, thus, carefully discussed why, under controlling

authority, there are no errors in the trial court's judgment. Counsel has informed this


                                            2
Court that he has: (1) examined the record and found no arguable grounds to advance

on appeal, (2) served a copy of the brief, counsel’s motion to withdraw, and the record on

Louis, and (3) informed Louis of his right to review the record and to file a pro se

response.1 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re

Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time has passed,

and Louis has not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

the proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel's brief, and we

have found nothing that would arguably support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 826-28 (Tex. Crim. App. 2005) ("Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed the

record for reversible error but found none, the court of appeals met the requirement of

Texas Rule of Appellate Procedure 47.1."); Stafford, 813 S.W.2d at 509. We agree with

counsel that the appeal is wholly frivolous and without merit. See Bledsoe, 178 S.W.3d

at 827-28 ("Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error but

found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.").

        1
          The Texas Court of Criminal Appeals has held that "the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
        The only error in the record is what appears to be a typographical error in the

judgment adjudicating guilt. The judgment lists the statute for the offense as section

"38.04(a)(1)" of the penal code—no such section exists. At the time of Louis's offense,

the statute establishing the state jail felony offense of evading arrest or detention by the

use of a vehicle was Texas Penal Code sections 38.04(a) and (b)(1)(B). See TEX. PENAL

CODE ANN. § 38.04(a), (b)(1)(B). Accordingly, because we have the necessary data and

evidence for reformation, we modify the trial court's judgment to reflect the correct

sections of the penal code—sections 38.04(a) and (b)(1)(B). See id.; see also Bigley v.

State, 865 S.W.2d 26, 27 (Tex. Crim. App .1993). We affirm the judgment adjudicating

guilt as modified.

                                     III. MOTION TO WITHDRAW

        In accordance with Anders, Louis's attorney has asked this Court for permission to

withdraw as counsel for Louis. See Anders, 386 U.S. at 744; see also In re Schulman,
252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.—Dallas 1995, no pet.) (noting that "[i]f an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.") (citations omitted)). We grant counsel's

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of the opinion and judgment to Louis and to advise Louis of his

right to file a petition for discretionary review.2 See TEX. R. APP. P. 48.4; see also In re


        2
         No substitute counsel will be appointed. Should Louis wish to seek further review of this case by
the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
                                                    4
Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).



                                                                             NELDA V. RODRIGUEZ
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of May, 2012.




review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Effective
September 1, 2011, any petition for discretionary review must be filed with the clerk of the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                       5